            Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 1 of 56


                                               Table of Contents
Exhibit                                           Document                                         Page
  47                 Declaration of Chester L. Cassel, USPS Transportation Manager (ret.)            2
  48             Declaration of Joseph Cogan, President, Portland Oregon Area Local, APWU           11
  49         Declaration of Peter Coradi, National Business Agent "A," New York Region, APWU        17
  50                      Declaration of Kelly Dickey, President, Local 322, NPMHU                  24
  51                Supplemental Declaration of Matthew Dunlap, Secretary of State, Maine           31
          Declaration of Ruth Y. Goldway, Commissioner, Postal Regulatory Commission (1998-2015;
  52                                                                                                34
                                               Chair, 2009-2014)
  53                Supplemental Declaration of Alex Padilla, Secretary of State, California        45




                                                    1
Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 2 of 56




 EXHIBIT 47
       Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 3 of 56




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


COMMONWEALTH OF PENNSYLVANIA, STATE
OF CALIFORNIA, STATE OF DELAWARE,
DISTRICT OF COLUMBIA, STATE OF MAINE,
COMMONWEALTH OF MASSACHUSETTS, and
STATE OF NORTH CAROLINA,

                               Plaintiffs,

                       v.                                     No. 2:20-cv-4096-GAM

LOUIS DEJOY, in his official capacity as United States
Postmaster General; ROBERT M. DUNCAN, in his
official capacity as Chairman of the Postal Service
Board of Governors; and the UNITED STATES
POSTAL SERVICE,

                               Defendants.


                            DECLARATION OF CHESTER L. CASSEL

I, Chester L. Cassel, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:


       1.      I am a retired United States Postal Service (USPS or Postal Service) employee. I

worked for the Postal Service for 51 years in the Houston area district. I currently live in

Houston, Texas.

       2.      I started working for the Postal Service as a clerk in 1966. I became a Mail

Processing Manager in 1974 and held that role until the late 1980s. I then transitioned to in-plant

support, before becoming a Transportation Manager in 1993. I held this position until my

retirement in 2017.
         Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 4 of 56




         3.      I submit this Declaration in support of litigation against Louis DeJoy, in his

official capacity as United States Postmaster General; Robert M. Duncan, in his official capacity

as Chairman of the Postal Service Board of Governors; and the United States Postal Service.

         4.      I have personal knowledge of the facts set forth in this declaration. If called as a

witness, I could and would testify competently to the matters set forth below.

    I.        Mail Transportation

         5.      For 24 years, I worked as the Transportation Manager for the entire Houston area

district. In this role, I routed mail to and from city delivery units, to and from mail processing

facilities, to and from cities within Texas, and to and from cities outside Texas. I supervised the

transportation of all classes of mail via truck and plane.

         6.      Houston is one of the largest cities in the nation and the Houston area district is

one of the major districts in the Postal Service network.

         7.      The Postal Service network is a complex, integrated, and intertwined system with

the mail processing plants at its core. Letter carriers and post offices clerks collect the incoming

mail at delivery units (e.g., post offices), also called stations; trucks transport the incoming mail

from the stations to the plant; the plant processes the mail, sorting it for further transportation or

delivery; trucks and planes deliver processed mail to destinations in other cities and states for

further processing; trucks ultimately deliver the processed mail to the stations, where clerks and

letter carriers do any final sorting in preparation for delivery; and letter carriers deliver the

processed mail on fixed routes and collect new incoming mail.

         8.      To keep the cycle moving efficiently and effectively, it is important that every

step in the process operate in the proper sequence.




                                              Page 2 of 8
Decl. of Chester Cassel                                                   Case No. 20-cv-4096-GAM
        Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 5 of 56




        9.      The cardinal sin in the Postal Service is leaving mail behind. In my 51 years as a

Postal Service employee, the most important goal was to keep the mail moving forward in the

mail stream. Throughout my career, my co-workers and I understood that our primary

commitment was to deliver the mail on time as promised and in accordance with our service

standards.

        10.     When I started working at the Postal Service, there were five mail processing

plants in the Houston area district. They were eventually consolidated into one big plant, the

North Houston Processing and Distribution Center (P&DC). The North Houston P&DC is more

than 1 million square feet.

        11.     The Postal Service receives, processes, and delivers mail six days a week.

        12.     Six days a week, trucks would make six scheduled trips from the P&DC to each

station: three AM trips in the early morning with processed mail from the plant for delivery, and

three PM trips during the day to collect new incoming mail from the stations and bring it back to

the plant for processing.

        13.     Every morning, I had to coordinate more than 350 dispatches from the P&DC to

stations all across the Houston district, which is approximately 13,000 square miles.

        14.     Each trip was targeted—that is, it served a specific function in the mail cycle in

close coordination with the other steps in the process.

        15.     The first two AM trips sent Priority mail, parcels, any other mail that was ready

early, and any mail that needed to be cased (i.e., sorted by hand). This mail was sent on the first

two trucks so that the mail processing clerks at the stations could have time to do the sorting

before the letter carriers arrived.




                                            Page 3 of 8
Decl. of Chester Cassel                                                 Case No. 20-cv-4096-GAM
          Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 6 of 56




          16.   The final AM trip would bring all remaining mail ready for delivery that day. This

primarily consisted of the First-Class and Marketing Mail that had been sorted by machines at

the plant into delivery point sequence, also known as walk sequence. Mail in walk sequence does

not need any additional sorting; it is in the order of the letter carrier’s fixed route.

          17.   First-Class and Marketing Mail in walk sequence makes up the majority of mail

being delivered every day. This mail was sent on the last truck because the plant had spent the

night processing it and because the letter carrier could pick it up and immediately take it to the

street for delivery.

          18.   I always worked to make sure that no mail ready for delivery would remain at the

plant after the final AM trip.

          19.   During the day, the letter carriers would deliver all the mail sent to the station that

day. Letter carriers were not allowed to bring undelivered mail back to the station; a letter carrier

could be removed or demoted for doing so.

          20.   Before the letter carrier went on his/her route, the carrier supervisor would review

the load. If there was excess volume that day, the supervisor would approve overtime so that the

carrier could deliver every piece of mail that day.

          21.   In the afternoon, the first two PM trips would bring back to the plant all empty

equipment and any incoming mail collected at the station’s mail boxes or over the counter by

clerks.

          22.   The final PM trip was the closeout trip: it would take to the plant all remaining

mail collected by the clerks at the post offices and by letter carriers from their routes and from

mail boxes.




                                              Page 4 of 8
Decl. of Chester Cassel                                                    Case No. 20-cv-4096-GAM
        Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 7 of 56




       23.      If the letter carrier arrived back at the station after the last PM truck had left, then

the letter carrier would drive the incoming mail to the plant directly.

       24.      No mail—either incoming mail ready for processing at the plant or processed mail

ready for delivery by a carrier—was allowed to remain at the station overnight. This was a

cardinal sin.

       25.      There are always inevitable small delays in the mail cycle: a transportation delay

caused by a malfunction or traffic; a staffing shortage that prevents the plant from having enough

people to process the mail; a machine malfunction; or an unexpectedly large volume of mail. To

keep the mail moving forward despite these inevitable delays, I would have to exercise discretion

to make quick judgment calls.

       26.      Because the cardinal sin was leaving mail behind, it was often necessary to hold

trucks for a few minutes at the plant or at the station to make sure that all the day’s mail was

loaded on board.

       27.      The Houston district is a large area; the closest station to the plant was 30 minutes

away. And the North Houston P&DC is a large facility; it can sometimes take 10 or 15 minutes

to move the mail from the machines to the loading docks.

       28.      To keep the mail moving forward, it was always better to hold a truck for 15

minutes and have the mail be 15 minutes late, than send the truck half-full on a three-hour-long

round trip, return the truck to the plant, and send the truck out again with the rest of the mail now

almost five hours late.

       29.      Because the Postal Service network is an integrated operation, my colleagues and

I were always in regular communication with postal workers and mail handlers in the plants and

with clerks and letter carriers at the stations. If a postal worker or mail handler said the processed



                                              Page 5 of 8
Decl. of Chester Cassel                                                   Case No. 20-cv-4096-GAM
          Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 8 of 56




mail was a few minutes away from the truck, I would hold the truck. If the letter carrier was a

few blocks away from the station when the truck was ready to depart back to the plant, I would

hold the truck.

          30.     The general rule in the Houston area district was: if the delay was less than 15

minutes, hold the truck; if the delay was 15 to 30 minutes, make a decision based on where the

truck was going and other factors; and if the delay was more than 30 minutes, send the truck with

an incomplete load and send an extra truck if necessary. These were discretionary calls made

based on my experience, my understanding of where each truck was going, and what the

circumstances were on the ground. For example, if the late mail was First-Class mail in walk

sequence, and it was more than 30 minutes late due to a machine malfunction, I would send that

mail in an extra trip so that it would be delivered that day as promised.

          31.     The primary goal was always to keep the mail moving and leave no mail piece

behind.

          32.     Throughout my career, Postal Service Headquarters always pushed us to have all

trips 100 percent on time. To help mitigate late and extra trips, the Postal Service had a

nationwide program, Trips on Time. We were directed to make sure a certain percentage (e.g.,

95% or 98%) of our trips left on time.

          33.     At the same time, HQ recognized that the primary goal was to keep the mail

moving and to meet our service standards. HQ also recognized that 100 percent on time was

impossible to accomplish in practice.

          34.     In my 24 years as a Transportation Manger, I was never prohibited from holding a

truck or sending an extra trip.




                                              Page 6 of 8
Decl. of Chester Cassel                                                  Case No. 20-cv-4096-GAM
           Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 9 of 56




           35.      In my 24 years as a Transportation Manger, there was never a directive to stick to

the transportation schedule no matter what.

           36.      In my 51 years as a Postal Service employee, I never received a directive to leave

mail behind.

     II.         Mail Processing

           37.      Before working as a Transportation Manger, I worked for nearly 15 years as a

Mail Processing Supervisor at the North Houston P&DC.

           38.      In this role, I supervised all aspects of mail processing: cancelling the mail,

otherwise known as postmarking; sorting; sequencing; placing the mail in tracks; and readying it

for dispatch on trucks.

           39.      The Postal Service placed great emphasis on any political volume: mail from

candidates, mail from election officials, and mail-in ballots. We would give Election Mail the

highest priority, processing it as First-Class Mail.

           40.      Mail processing machines are designed to give priority to Election Mail,

especially ballots coming back from voters. During election season, incoming First-Class mail

that was deposited in mail collection boxes, would be put through the cancelling equipment. The

computers in the cancelling machine would identify the ballots and move them to special

pockets. This would allow the ballots to be extracted early for quick and easy transport directly

to local election officials.

//
//
//
//
//
//
//
//

                                                 Page 7 of 8
Decl. of Chester Cassel                                                      Case No. 20-cv-4096-GAM
       Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 10 of 56




I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this __13th__ day of September 2020


                                               ________________________________________

                                                Chester L. Cassel




                                           Page 8 of 8
Decl. of Chester Cassel                                               Case No. 20-cv-4096-GAM
Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 11 of 56




 EXHIBIT 48
  Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 12 of 56


Case 1:20-cv-03127-SAB   ECF No. 54-2   filed 09/09/20   PageID.486 Page 38 of 342




                                                                     3DJHRI
  Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 13 of 56


Case 1:20-cv-03127-SAB   ECF No. 54-2   filed 09/09/20   PageID.487 Page 39 of 342




                                                                     3DJHRI
  Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 14 of 56


Case 1:20-cv-03127-SAB   ECF No. 54-2   filed 09/09/20   PageID.488 Page 40 of 342




                                                                     3DJHRI
  Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 15 of 56


Case 1:20-cv-03127-SAB   ECF No. 54-2   filed 09/09/20   PageID.489 Page 41 of 342




                                                                     3DJHRI
  Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 16 of 56


Case 1:20-cv-03127-SAB   ECF No. 54-2   filed 09/09/20   PageID.490 Page 42 of 342




                                                                     3DJHRI
Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 17 of 56




 EXHIBIT 49
    Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 18 of 56


        Case 1:20-cv-02340-EGS Document 12-34 Filed 09/02/20 Page 2 of 7




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA

STATE OF NEW YORK, et al.,

                        Plaintiffs,                    Case No. 20 Civ. 2340

            v.
                                                       DECLARATION OF PETER CORADI
DONALD J. TRUMP, et al.,

                        Defendants.



       Pursuant to 28 U.S.C. § 1746(2), I, Peter Coradi, hereby declare as follows:

                                      Personal Background

       1.        I am over the age of eighteen and have personal knowledge of, or state upon

information and belief, the facts stated herein.

       2.        I am the National Business Agent “A” for the Clerk Division, New York Region

of the American Postal Workers Union (“APWU”), a position I have held since November 2001.

The Clerk Division is the largest division of the APWU, representing approximately 150,000

postal clerks who work in over 200 different types of roles. Clerks in these roles perform work

in mail processing, bulk mail entry, retail windows, call centers, and more.

       3.        As National Business Agent “A”, I represent Clerk Craft employees 1 throughout

the entire State of New York, as well as two large postal facilities in Northern New Jersey. As

part of my duties, I represent postal employees in arbitration proceedings, grievance procedures,

and labor management meetings; provide advice and guidance to local union chapters; and teach

classes on a wide array of postal issues. In a typical year, these duties require me to visit postal



1
 Postal employees represented by the APWU’s Clerk Division are referred to as “Clerk Craft”
employees.
                                                   1
  Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 19 of 56


       Case 1:20-cv-02340-EGS Document 12-34 Filed 09/02/20 Page 3 of 7




facilities across New York and in Northern New Jersey.

       4.         I began my postal career in Brooklyn, NY on August 4, 1984 as a letter carrier. I

soon became a “special delivery” messenger, a type of role that was subsumed into the Clerk

Craft in 1997. I became a national officer for the APWU in November 1996, when I first

became a National Business Agent. After retiring from the U.S. Postal Service on October 31,

2009, I continued my work with the APWU. Today, I have 36 years of experience with the U.S.

Postal Service.

                                        Executive Summary

       5.         Beginning in July 2020, I became aware of recent changes in the practices and

procedures of the U.S. Postal Service after a document began to circulate among APWU

officials. These changes included the removal of sorting machines and collection boxes,

elimination of late trips and extra trips, and workflow alterations requiring employees to leave

mail behind in facilities. As I learned more about these changes over the following weeks, I

came to believe that these changes were decimating the longstanding practices and procedures

that have made it possible for the U.S. Postal Service to timely deliver mail to the country’s 160

million addresses six days a week. These changes are unlike any other that I have ever

experienced or observed over my 36-year career.

                                        Factual Background

       6.         As part of my APWU role to represent the interests of the Clerk Craft to

management, I regularly communicate with current U.S. Postal Service employees about policy

changes that may affect their work. For the past month, I have had numerous communications

with current employees via phone, text, and email about the most recent changes.

       7.         For example, APWU received notification in June 2020 of the U.S. Postal



                                                   2
  Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 20 of 56


        Case 1:20-cv-02340-EGS Document 12-34 Filed 09/02/20 Page 4 of 7




Service’s intent to remove 671 machines that sort letter and flat mail from postal facilities

nationwide. I received a copy of the notification from APWU headquarters. In the period that

followed, postal employees reported that sorting machines were being taken out of service by

being dismantled, removed, scrapped, covered with a tarp, or otherwise roped off. Collection

box removals are also reported to be ongoing. In fact, these reports have continued despite

Postmaster General DeJoy’s public statements in mid-August that he intended to “suspend” the

removal of machines and collection boxes. Reduced hours at postal retail units have continued

to occur, as well.

       8.      As part of my APWU work, I also asked local APWU chapters to provide us with

more information relative to the other recent changes. I have received reports from current U.S.

Postal Service employees that they are prohibited from making late trips and extra trips even if

waiting just a few minutes would ensure timely delivery to entire communities. At the same

time, postal workers report that they have been instructed to leave behind mail that is ready for

delivery.

       9.      I have reviewed several reports sent from postal employees throughout my

jurisdiction that describe mail and packages sitting in facilities for days and weeks—far past their

scheduled delivery dates. For example, employees report astonishing amounts of delayed mail in

facilities that I visited multiple times before the pandemic in Rochester, NY; Rockville Centre,

NY; and Oceanside, NY. I have never heard anything like it in my 36 years serving the U.S.

Postal Service and its employees.

                                        Postal Operations

       10.     These reports have shocked me. The U.S. Postal Service’s policy changes and the

delays they engender defy every creed and convention of the U.S. Postal Service to which I have



                                                 3
    Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 21 of 56


        Case 1:20-cv-02340-EGS Document 12-34 Filed 09/02/20 Page 5 of 7




dedicated my life.

       11.     In my experience, the most critical component to achieving the U.S. Postal

Service’s mission is to ensure that every single piece of First Class mail and Expedited mail 2 in a

facility is sent out the same day that it is processed. In my experience, the U.S. Postal Service

prided themselves on delivering mail on time. In fact, over the years, I have seen postal workers

get fired for delaying the processing or delivery of just one or two pieces of mail. The thought

that postal employees would be leaving thousands of pieces of mail behind for any longer period

of time was inconceivable.

       12.     Delayed mail would surely occur, but in isolated incidents typically triggered by

acts of God—such as blizzards or hurricanes—or emergencies like the terrorist attacks of

September 11, 2001. For the most part, only events that physically prevented employees from

being able to operate trucks or open offices safely would lead to any broad effect on mail getting

out for delivery. Neither anthrax sent via mail in 2001 nor the COVID-19 pandemic in 2020

stopped U.S. Postal Service workers from doing their duty every single day.

       13.     To do their duty, being flexible and responsive each day is important. Postal

employees must make daily adjustments in mail processing and delivery to account for

fluctuations in mail volume, machine malfunctions, truck breakdowns, inclement weather, and—

as especially relevant during the COVID-19 pandemic—health and safety concerns.

Accordingly, it has long been typical for postal drivers to depart for post offices or delivery

points a short period after the prescribed time if needed to ensure that all the mail for that truck

would be loaded before departure.




2
 First Class mail and Expedited mail offer delivery speeds of one to three days. In my
experience, postal employees treated this mail with the utmost importance.
                                                  4
  Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 22 of 56


        Case 1:20-cv-02340-EGS Document 12-34 Filed 09/02/20 Page 6 of 7




       14.     For as long as I have been with the U.S. Postal Service and the APWU, it has also

been standard practice to send trucks out on unscheduled trips when needed to ensure on-time

delivery. For postal workers, these are not “extra” trips or “late” trips—they are needed

adjustments to adequately administer a system responsible for delivering over 470 million pieces

of mail per day. They are features of the postal system, not bugs.

       15.     That postal employees would be prohibited from taking these “late” trips or

“extra” trips is all the more astounding in light of the continuing reports of machine

decommissioning. As sorting machines are the key to the effective processing of all mail,

decommissioning machines is usually rare. Even when mail volume is down, machines are not

usually removed in case other machines malfunction or—as happens during every election and

holiday season—mail volume increases again. And managers at processing facilities typically

have the opportunity to negotiate if, when, and how a sorting machine is removed or

decommissioned. Often, facility managers simply turn off sorting machines on a trial basis to

test whether the machine will still be necessary for operations.

       16.     Together, recent policy changes regarding late trips, extra trips, and sorting

machines have compounding effects on the timely delivery of all mail—not just letter mail.

With fewer sorting machines for letter mail and flat mail, postal employees must adapt the

remaining machines to accommodate more volume or sort letter and flat mail manually. These

efforts take resources away from sorting other mail, such as packages. If postal drivers are no

longer allowed to make adjustments for processing delays and must leave at their prescribed

time, then mail that would otherwise have been sorted gets left behind at the processing facility.

If postal employees are also prevented from making extra trips throughout the day, then postal

employees cannot even begin to reduce the backlog.



                                                 5
  Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 23 of 56


        Case 1:20-cv-02340-EGS Document 12-34 Filed 09/02/20 Page 7 of 7




        17.     If postal employees are not able to make the necessary daily adjustments via late

trips, extra trips, and the full fleet of sorting machines for the 2020 election season, I am deeply

concerned about whether the U.S. Postal Service will be able to deliver election mail as quickly

as it has in the past. Since I began as a letter carrier in 1984, it has been standard practice to treat

election mail as First Class mail with delivery times of one to three days—or better—regardless

of whether it was marked as Marketing Mail, which has a delivery time of three to 10 days. In

my experience, green tags may also be utilized to identify trays and sacks of ballot mail, which

helps to improve visibility of ballots as they travel through the mail stream.

        18.     Given the recent U.S. Postal Service policy changes which have reduced sorting

capacity and limitations on late trips and extra trips, I fear that the dedicated employees of the

U.S. Postal Service will be prevented from making the necessary adjustments to accommodate

potential influxes of election mail. Election mail includes ballots, voter registration cards,

absentee voting applications, and polling place notifications. If delivery is being significantly

delayed in August, which, in my experience, is when mail volume is typically lower, the risk of

even more dramatic delays beginning in the fall is high.

        19.     Through my many years of experience, I have never witnessed or heard about

anything like the absolute chaos presently occurring within the U.S. Postal Service. If the

disastrous initiatives were immediately rescinded, there is no doubt in my mind that the chaos

would abate and that U.S. Postal Service employees would be able to deliver mail in a timely,

efficient, and professional manner—just as they have always done.



        Executed on this 2nd day of September, 2020.


                                                  /s/ Peter Coradi
                                                     Peter Coradi

                                                   6
Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 24 of 56




 EXHIBIT 50
Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 25 of 56
Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 26 of 56
Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 27 of 56
Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 28 of 56
Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 29 of 56
Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 30 of 56
Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 31 of 56




 EXHIBIT 51
      Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 32 of 56




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 COMMONWEALTH OF PENNSYLVANIA, STATE
 OF CALIFORNIA, STATE OF DELAWARE,
 DISTRICT OF COLUMBIA, STATE OF MAINE,
 COMMONWEALTH OF MASSACHUSETTS, and
 STATE OF NORTH CAROLINA,

                               Plaintiffs,

                       v.                                          No. 2:20-cv-4096-GAM

 LOUIS DEJOY, in his official capacity as United States
 Postmaster General; ROBERT M. DUNCAN, in his
 official capacity as Chairman of the Postal Service
 Board of Governors; and the UNITED STATES
 POSTAL SERVICE,

                               Defendants.


   SUPPLEMENTAL DECLARATION OF MATTHEW DUNLAP, SECRETARY OF
                        STATE OF MAINE

I, Matthew Dunlap, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and
correct:

       1.    My name is Matthew Dunlap. I am over the age of 21 years, have personal

             knowledge of the facts stated herein, and am competent to testify to the same.

       2.    I currently serve as Maine’s Secretary of State and have held that office

             continuously since January 7, 2013. Among other duties, the Secretary of State’s

             Office is responsible for administering state and federal elections, in accordance

             with Title 21-A of the Maine Revised Statutes and applicable federal election

             statutes. The Elections Division within the Bureau of Corporations, Elections and

             Commissions is primarily responsible for carrying out those duties, under the direct

             supervision of Julie L. Flynn, Deputy Secretary of State for the Bureau of
       Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 33 of 56




             Corporations, Elections, and Commissions, and Melissa Packard, Director of

             Elections.

       3.    I submit this Declaration in support of the State of Maine’s litigation against Louis

             DeJoy, in his official capacity as United States Postmaster General; Robert M.

             Duncan, in his official capacity as Chairman of the Postal Service Board of

             Governors; and the United States Postal Service.

       4.    I have compiled the information in the statements set forth below through my

             personal knowledge, through personnel in the Elections Division who have assisted

             me in gathering this information from our office, and on the basis of documents that

             have been provided to and reviewed by me. If called as a witness, I could and would

             testify competently to the matters set forth below.

       5. I have seen a copy of the notices that the United State Postal Service has sent. They

            incorrectly describe how to vote by mail in Maine because voters do not have to

            request mail-in ballots more than 15 days before Election Day. The inaccurate notice

            is likely to cause voter confusion.


I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this 15th day of September 2020.


                                                  /s/ Matthew Dunlap
                                                  Matthew Dunlap
                                                  Secretary of State
                                                  State of Maine




                                                    2
Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 34 of 56




 EXHIBIT 52
        Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 35 of 56




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


COMMONWEALTH OF PENNSYLVANIA, STATE
OF CALIFORNIA, STATE OF DELAWARE,
DISTRICT OF COLUMBIA, STATE OF MAINE,
COMMONWEALTH OF MASSACHUSETTS, and
STATE OF NORTH CAROLINA,

                              Plaintiffs,

                      v.                                   No. 2:20-cv-4096-GAM

LOUIS DEJOY, in his official capacity as United States
Postmaster General; ROBERT M. DUNCAN, in his
official capacity as Chairman of the Postal Service
Board of Governors; and the UNITED STATES
POSTAL SERVICE,

                              Defendants.


                           DECLARATION OF RUTH Y. GOLDWAY


I, Ruth Y. Goldway, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

        1.    I served on the U.S. Postal Regulatory Commission (the “Commission”), the

agency that regulates the United States Postal Service (USPS or Postal Service), from 1998 to

2015.

        2.    I was first appointed to the Commission by President Bill Clinton in April 1998,

and was reappointed by President George W. Bush in 2002 and 2008. In 2009, I was selected by

President Barack Obama as chairwoman, a position I held until 2014. I left the Commission in

November 2015.
        Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 36 of 56




        3.       I earned a B.A. from the University of Michigan in 1965 and received an M.A. in

English Literature from Wayne State University in 1969.

        4.       I came to the Commission with a background in consumer protection and public

service. Prior to my work on the Commission, I served as the Director of Public Affairs at

California State University, Los Angeles; Mayor and Council Member of the city of Santa

Monica; Assistant to the Director of California’s Department of Consumer Affairs; and Manager

of Public Affairs for the Getty Trust, the largest arts and education foundation in the U.S.

        5.       While serving on the Commission, I helped found and co-chaired Women in

Logistics and Delivery Services, an organization dedicated to promoting opportunities for

women in the postal, logistics and delivery services.

        6.       After leaving the Commission, I worked from 2016 to 2018 as an independent

consultant to several research firms offering expertise on the Postal Service’s operations to

investors wanting to invest in publicly traded companies involved in the postal sector.

        7.       I am now fully retired.

        8.       I submit this Declaration in support of litigation against Louis DeJoy, in his

official capacity as United States Postmaster General; Robert M. Duncan, in his official capacity

as Chairman of the Postal Service Board of Governors; and the United States Postal Service.

        9.       I have personal knowledge of the facts set forth in this declaration. If called as a

witness, I could and would testify competently to the matters set forth below.

   I.         The Role and Work of the Postal Regulatory Commission

        10.      The Commission is an independent agency with oversight and regulatory

authority over the Postal Service. The Commission was created by Congress in 1970 as part of




                                             Page 2 of 10
Decl. of Ruth Y. Goldway                                                  Case No. 20-cv-4096-GAM
       Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 37 of 56




the Postal Reorganization Act. Prior to 2006, the majority of the Commission’s work focused on

setting rate increases in response to requests from the Postal Service.

       11.     After the Postal Accountability and Enhancement Act of 2006, the Commission

gained expanded responsibilities. Among other things, the Commission is charged with:

reviewing petitions by the public; adjudicating certain complaints against the USPS; reviewing

requests by the Postal Service to close post offices, adjust rates, enter into negotiated service

agreements, and make changes between market dominant and competitive products and services;

assessing the financial and operational performance of the Postal Service; and ensuring that the

Postal Service meets its commitments to universal service and to its service standards.

       12.     A “service standard” is the official timeliness goal for delivering mail after

receiving it from the customer. It is the Postal Service’s public commitment to the sender and the

recipient about how many days it will take a piece of mail to reach its destination. Service

standards must “preserve regular and effective access to postal services in all communities,

including those in rural areas or where post offices are not self-sustaining” and must “reasonably

assure Postal Service customers [of] delivery reliability, speed and frequency consistent with

reasonable rates and best business practices.” 39 U.S.C. § 3691(b)(1)(B), (C).

       13.     By law, the Postal Service must issue regulations that set the service standards for

all market-dominant mail products—i.e., the mail products over which the Postal Service

exercises a monopoly. See 39 C.F.R. pts. 121 & 122. The Postal Service establishes its service

standards in consultation with the Commission. See 39 U.S.C. § 3691.

       14.     The Postal Service must also report on the service performance of each market-

dominant mail product. The service performance measures reliability: how often the Postal

Service accomplishes its service standard. Service performance goals vary depending on the



                                            Page 3 of 10
Decl. of Ruth Y. Goldway                                                  Case No. 20-cv-4096-GAM
        Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 38 of 56




class of mail, but generally the target is around 95%, which means the Postal Service delivers

that class of mail on time (i.e., within the number of days set in the service standard) 95% of the

time.

        15.    As part of the Commission’s oversight role, the Postal Service must provide the

Commission with an annual report that measures, among other things, “the level of service

(described in terms of speed of delivery and reliability) provided.” 39 U.S.C. § 3652(a)(2)(B)(i).

The Commission then issues an Annual Compliance Determination Report. 39 U.S.C. § 3653.

Among other things, the report assesses whether any of the Postal Service’s service standards

were not met for the prior fiscal year.

        16.    The Commission’s oversight role further includes reviewing changes in postal

services that may impact service standards on a nationwide or substantially nationwide basis.

        17.    The law requires the Postal Service to submit a proposal to the Commission

whenever it wants to make “a change in the nature of postal services which will generally affect

service on a nationwide or substantially nationwide basis.” 39 U.S.C. § 3661(b).

        18.    Upon receiving such a proposal, the Commission reviews the proposal, accepts

testimony and relevant factual documents, allows for discovery, submits written information

requests to the Postal Service, allows for public comment and participation, accepts written

briefs, and provides the opportunity for a hearing.

        19.    The Commission ultimately issues an advisory opinion based on the evidence.

The opinion analyses the proposal, determines whether it will impact service on a nationwide or

substantially nationwide basis, assesses whether the proposal will accomplish the stated goals of

the Postal Service, and makes recommendations about whether and how the Postal Service

should proceed with the proposed change.



                                           Page 4 of 10
Decl. of Ruth Y. Goldway                                               Case No. 20-cv-4096-GAM
       Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 39 of 56




       20.      Through its oversight and regulatory role, the Commission helps ensure that the

Postal Service maintains its commitment to reliable universal service and adheres to its service

standards.

       21.      For example, in 2010, the Postal Service requested that the Commission review a

proposal to end the Saturday delivery of mail. Postal Regulatory Comm’n, Advisory Opinion on

Elimination of Saturday Delivery, Docket No. N2010-1 (Mar. 24, 2011). 1 The Postal Service

based its proposal “on its estimate of significant cost savings, reduced overall demand for postal

services, and market research that projects relatively minor volume loses in reaction to these

changes.” Id. at 1. Upon review, the Commission determined that the cost savings were

overstated by more than $1 billion, would cause up to $0.6 billion in net revenue losses, and

would cause almost 25 percent of all First-Class and Priority mail to be delayed for two days. Id.

The Commission also determined that the Postal Service had failed to assess the impact its

proposal would have on people living and working in rural or remote locations. Id. The Postal

Service ultimately declined to move forward with its proposal.

       22.      In 2012, the Postal Service asked the Commission to review its Mail Processing

Network Rationalization (MPNR) initiative, in which the Postal Service planned to consolidate

mail processing and transportation networks to better match estimated mail volume. Postal

Regulatory Comm’n, Advisory Opinion on Mail Processing Network Rationalization Service

Changes, Docket No. N2012-1 (Sept. 28, 2012). 2 As proposed, the initiative would “eliminate all

overnight delivery service for single-piece First-Class Mail, and delay much of current First-

Class Mail 2-day delivery to 3-day delivery.” Id. at 1. The Commission approved of the network

       1
           https://www.prc.gov/docs/72/72327/Advisory_Opinion_032411.pdf.
       2
           https://www.prc.gov/docs/85/85269/Advisory_Opinion_%20PDF%20_09282012.pdf.


                                           Page 5 of 10
Decl. of Ruth Y. Goldway                                              Case No. 20-cv-4096-GAM
       Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 40 of 56




rationalization effort in general, but presented the Postal Service with alternatives, not originally

considered by the Service, that would accomplish this goal while preserving the current level of

service for much of First-Class Mail. Id. at 45. The Commission also cautioned that benefits of

moving forward as proposed would not outweigh the risks of exacerbating declining volume or

harm to the Postal Service brand. Id. at 45. In response, the Postal Service considered the

recommendations of the Commission and amended its plans so that it continued to deliver some

portion of the mail on an overnight schedule until 2014, when additional changes to the network

that further increased the number of days to delivery were submitted to the Commission for

consideration. See Postal Regulatory Comm’n, Advisory Opinion on Service Changes Associated

With Standard Mail Load Levelling, Docket No. N2014-1 (Mar 26, 2014). 3

       23.      The Commission also provides the Postal Service with valuable analysis and

guidance on how to best accomplish its goals of increased efficiency and cost-savings without

impeding mail service and public access.

       24.      For example, in 2011, the Postal Service asked the Commission to review its

Retail Access Optimization Initiative (RAOI), which reviewed post offices and other retail

outlets to determine whether they could be closed without impairing public access and postal

services. Postal Regulatory Comm’n, Advisory Opinion on Retail Access Optimization Initiative,

Docket No. N2011-1 Dec. 23, 2011). 4 Among the goals of the RAOI was to “better align postal

retail facilities with demand for such facilities,” to capture cost-savings from the resulting

closures, and to “improve efficiency and enhance customer convenience in the provision of retail


       3
       https://www.prc.gov/docs/89/89493/Docket%20No.%20N2014-
1_Advisory%20Opinion.pdf.
       4
           https://www.prc.gov/docs/78/78971/N2011-1_AdvisoryOP.pdf.


                                            Page 6 of 10
Decl. of Ruth Y. Goldway                                                Case No. 20-cv-4096-GAM
       Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 41 of 56




services through use of alternate access.” Id. at 40. Under the initiative, the Postal Service had

identified more than 3,650 post offices, retail annexes, stations, and branches for possible

closing. Upon review, the Commission concluded that the program was “not designed to

optimize the retail network,” would negatively impact service, and would strain the Postal

Service’s network and customer access. Id. at 1, 110-15. The Commission instead proposed

alternatives to ways the Postal Service could consider meeting its goals of aligning service with

demand. Id. at 64-81.

       25.      In 2012, the Postal Service returned to the Commission with a revised proposal to

align postal services with demand and achieve cost savings with only limited reductions in

access and service. Postal Regulatory Comm’n, Advisory Opinion on Post Office Structure Plan,

Docket No. N2012-2 (Aug. 23, 2012). 5 The Postal Service proposed to “match post office retail

hours with workload” by reducing the hours of operation at more than 13,000 post offices

nationwide. Id. at 1. The Postal Service also proposed a “markedly improved process for

obtaining input from affected communities” before closing a post office. Id. at 2. The

Commission noted that the revised plan “incorporate[d] many of the recommendations the

Commission made in its RAOI Advisory Opinion.” Id. at 5. The Commission concluded that the

new proposal was “a significant improvement over the previous Retail Access Optimization

Initiative” and “commended the Postal Service for maintaining its current retail presence,

especially in remote areas.” Id. at 1. The advisory opinion also provided recommendations about

access, community input, revue, and staffing. Id. at 2.




       5
           https://www.prc.gov/docs/85/85013/N2012-2_Adv_Op_082312.pdf.



                                            Page 7 of 10
Decl. of Ruth Y. Goldway                                                Case No. 20-cv-4096-GAM
         Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 42 of 56




         26.      The Postal Service’s monopoly on mail is balanced with regulatory oversight. As

a regulator, one of the core functions of the Commission is to provide transparency and

accountability whenever the Postal Service is making any change that could impact the reliable

delivery of mail.

         27.      It is important that the public knows what to expect when they entrust the Postal

Service with their mail. If the Postal Service is making a change that impacts the speed or

reliability of the mail, it should do so transparently and publicly.

   II.         The Postal Service’s Recent Changes

         28.      The longstanding ethic of the Postal Service has been “every piece, every day”:

mail that comes in on a certain day should go back out on the same day.

         29.      Consistent with this ethic, Postal Service operations have traditionally had a

certain amount of flexibility to ensure that mail will be delivered in accordance with the service

standards. For example, I am aware that if the mail arrives late at a delivery unit, the local

postmaster might sometimes personally deliver the mail himself to ensure that it does not remain

at the delivery unit overnight. Likewise, I am aware that if the delivery unit is understaffed, the

letter carrier might work a 10-hour shift to ensure that all the mail ready to be delivered that day

is actually delivered.

         30.      I understand that the Postal Service, at the direction of Postmaster General DeJoy,

recently made changes to some of its operations with the stated goal of improving adherence to

transportation schedules. My understanding is that the Postal Service attempted to accomplish

this goal by reducing or eliminating flexibility with regards to overtime, late and extra trips made

by Postal Service trucks, and letter carrier start and stop times.




                                              Page 8 of 10
Decl. of Ruth Y. Goldway                                                 Case No. 20-cv-4096-GAM
       Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 43 of 56




        31.     It is my opinion, based on my two decades of experience reviewing Postal Service

operations, that eliminating local flexibility and requiring rigid adherence to transportation

schedules would negatively impact service performance.

        32.     I also understand that the Postal Service has recently removed a significant

number of mail processing machines.

        33.     I am also aware that the General Counsel for the Postal Service, Thomas J.

Marshall, recently sent a letter to election officials that seemed to suggest the Postal Service

would no longer provide extra care and attention to election-related mail, on the level of First-

Class Mail, as it had in the past.

        34.     Based on publicly available information, it is my understanding that following the

recent operational changes, the Postal Service experienced a significant decline in service

performance across the country.

        35.     Changes to transportation and delivery operations that are likely to impact service

performance should be presented to the Commission for an advisory opinion. In this case, the

Commission could have cautioned the Postal Service that such changes would indeed negatively

affect service performance and provided alternatives for how the Postal Service could meet its

goal of improving on-time performance.

        36.     Even if the Postal Service did not know that its changes were likely to impact

service standards, it should still have reported to the Commission once it became clear that the

changes were preventing the Postal Service from meeting its existing service standards.

        37.     The purpose of the Commission is to provide oversight and transparency. The

Postal Service has an obligation to the Commission and to the public to report in advance before

making any change that will undermine the Postal Service’s ability to meet its legal



                                            Page 9 of 10
Decl. of Ruth Y. Goldway                                                Case No. 20-cv-4096-GAM
       Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 44 of 56




commitments, including its service standards. And the Postal Service has a continuing obligation

to the Commission and the public to report on changes that have undermined the Postal Service’s

ability to meet its service standards.



I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this 15th day of September, 2020



                                               _/s/ Ruth Y. Goldway_______________________
                                               Ruth Y. Goldway




                                          Page 10 of 10
Decl. of Ruth Y. Goldway                                              Case No. 20-cv-4096-GAM
Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 45 of 56




 EXHIBIT 53
       Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 46 of 56




                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 COMMONWEALTH OF PENNSYLVANIA, STATE
 OF CALIFORNIA, STATE OF DELAWARE,
 DISTRICT OF COLUMBIA, STATE OF MAINE,
 COMMONWEALTH OF MASSACHUSETTS, and
 STATE OF NORTH CAROLINA,

                                 Plaintiffs,

                          v.                                     No. 2:20-cv-4096-GAM

 LOUIS DEJOY, in his official capacity as United States
 Postmaster General; ROBERT M. DUNCAN, in his
 official capacity as Chairman of the Postal Service
 Board of Governors; and the UNITED STATES
 POSTAL SERVICE,

                                 Defendants.


                   SUPPLEMENTAL DECLARATION OF ALEX PADILLA

I, Alex Padilla, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and
correct:

       1.        I am the Secretary of State for the State of California. I have served as Secretary

of State since January 2015 following my election in November 2014. Pursuant to state law, I

serve as California’s chief elections official and I am responsible for enforcing California’s

election laws.

       2.        I submit this Declaration in support of the State of California’s litigation against

Louis DeJoy, in his official capacity as United States Postmaster General; Robert M. Duncan, in

his official capacity as Chairman of the Postal Service Board of Governors; and the United States

Postal Service (USPS).
       Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 47 of 56




       3.       I have compiled the information in the statements set forth below through my

personal knowledge, in consultation with California Secretary of State personnel who have

assisted me in gathering this information from our institution, and on the basis of reports that

have been provided to and reviewed by me. If called as a witness, I could and would testify

competently to the matters set forth below.

       4.       Beginning on or about September 11, 2020, our office began receiving calls from

California voters about postcards that they have received from the USPS directing them how to

vote by mail. USPS has subsequently notified our office that the mailer has already been

delivered to some households and will reach every American residential mailing and P.O. Box

address in the coming week.

       5.       Since September 11, 2020, we have received several dozen calls from voters

registered in California expressing concern and confusion about why they had received the

mailer from the USPS.

       6.       I have also personally received the postcard mailer notice from the USPS. The

following statements are inaccurate with respect to the vote-by-mail process in California for the

November 3, 2020 election:

            •   “Request your mail-in ballot (often called “absentee” ballot) at least 15 days

                before Election Day.”

            •   “Once received, follow the instructions. Add postage to the return envelope if

                needed.”

       7.       The first statement inaccurately describes how to vote by mail in California

because voters in California do not have to request mail-in ballots at any time. In response to the




                                              Page 2 of 4
Decl. of Alex Padilla                                                  Case No. 20-cv-4096-GAM
       Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 48 of 56




COVID-19 global pandemic, California passed legislation requiring all active registered voters to

be mailed a vote-by-mail ballot for the November 3, 2020 election. No application is necessary.

       8.      The second statement is also inaccurate. California does not require the addition

of postage/stamps to mail-in ballots. The language of this statement, however, may confuse

voters into believing that such postage is required for mail-in ballots in California, or in certain

circumstances, such as when the return envelope is especially bulky.

       9.      These inaccuracies have created, and will continue to create, voter confusion.

The misstatements in the mailer will now require our office to redirect outreach and education

efforts to correct the misinformation included in the USPS mailer—resources (both financial and

human) that we could have otherwise directed elsewhere.

       10.     I am concerned that persons who are as yet unaware that they will be

automatically mailed a mail-in ballot will attempt to contact their county election official seeking

to obtain and file an application to vote by mail, thereby unnecessarily taxing county resources.

It is critical that all election messages sent out, especially those with instructions about the

November 3, 2020 election, not contain confusing or potentially conflicting inaccurate

information.

       11.     Before the USPS’ mailer campaign, our office was not contacted about the

postcards or provided any notice that such mailers would be sent. Had the USPS reached out to

us, we would have sought to have them correct the bullet points referenced above and perhaps

add other, more useful information, including, but not limited to, the ballot tracking tool our

office has developed and which counties have deployed. This tool provides voters with

information about when a county election official has mailed the ballot to the voter’s address,

and, after the voter has placed the completed ballot back in the mail, when a county elections



                                             Page 3 of 4
Decl. of Alex Padilla                                                    Case No. 20-cv-4096-GAM
       Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 49 of 56




office has received the completed ballot. The ballot tracking tool also notifies voters if there are

any issues requiring their intervention, such as a missing or mismatched signature. Information

on how voters can use the ballot tracking tool would have been a much more effective use of

space in the USPS mailer.

       12..    Attached as Exhibit A is a true and correct copy of an e-mail sent on

September 11, 2020 from Dan Bentley of the USPS to Amy Cohen, Executive Director of the

National Association of State Election Directors (NASED).

       13.     Attached as Exhibit B is a true and correct copy of the letter sent from Lori

Augino, President of the NASED and Director of Elections for the Washington Secretary of

State, to Postmaster General Louis DeJoy on September 11, 2020.

       14.     Attached as Exhibit C is a true and correct copy of the postcard mailer from USPS

referenced in Exhibits A and B.

I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this 15th day of September, 2020 at Sacramento, California


                                               /s/ Alex Padilla_________________
                                               Alex Padilla
                                               California Secretary of State




                                             Page 4 of 4
Decl. of Alex Padilla                                                   Case No. 20-cv-4096-GAM
Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 50 of 56




      EXHIBIT
        A
                 Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 51 of 56


acohen@nased.org

From:                                  Bentley, Daniel M - Washington, DC <Daniel.M.Bentley@usps.gov>
Sent:                                  Friday, September 11, 2020 5:59 PM
To:                                    acohen@nased.org
Subject:                               USPS Postcard


Good afternoon Amy,

Thank you for the call this morning and letting me know about your member concerns. Please review and share the
following message with your members.

September 11, 2020

Amy Cohen
Executive Director
National Association of State Election Directors

Dear Amy:

In August, the Postal Service began to roll out a national omni-channel public information campaign in order to educate the
American public about the Postal Service’s role and to inform voters what to expect if they choose to use the mail to participate in
the electoral process.

This educational campaign neither encourages nor discourages mail-in voting; rather, it is designed to reach and inform voters
across the country about the importance of planning ahead if they plan to vote using the mail. The campaign includes print, TV and
radio ads, direct mail to residential customers, retail signage in Post Office lobbies, social media, and online resources, including the
recently launched Election Mail website on usps.com.

The mail-piece – which has already been delivered to some households and will reach every American residential mailing and P.O.
Box address in the coming week – is intended to provide general, common-sense information to voters throughout the nation. It
was developed with generic recommendations recognizing that each state has specific rules, deadlines and requirements. The
language is not meant as a commentary on any state’s election laws or rules, but is instead intended to complement those laws and
rules with general guidance on using the mail.

The main message of the mail-piece is that voters should plan ahead, educate themselves about voting options available in their
jurisdiction, and, if they choose to vote by mail, to give themselves and election officials enough time to request, receive, complete
and return their ballot.

We believe the mail-piece – and other elements of the campaign – supports the Postal Service’s ongoing outreach and educational
efforts on how to use of the U.S. mail to participate in the electoral process, and is consistent with the organization’s longstanding
recommendations regarding mailing timeframes. Earlier this month, our plans regarding campaign elements were discussed with
the National Association of State Secretaries of State, and we continue to work with the nation’s election officials to support their
efforts to use the mail and fully educate the public on the vote-by-mail process.

We are always available to discuss these and related issues, and look forward to discussing further.

Dan Bentley


                                                                    1
Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 52 of 56




      EXHIBIT
        B
      Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 53 of 56




September 11, 2020

The Honorable Louis DeJoy
Postmaster General
475 L’Enfant Plaza SW
Washington, D.C. 20260

SENT VIA EMAIL AND U.S. MAIL


Dear Postmaster DeJoy:

I am disappointed to learn that the United States Postal Service (USPS) mailed postcards
to all residential addresses and post office boxes regarding voting by mail without
consulting election officials on the mailing. While I am certain the postcards were well-
intentioned, they were sent to all residential and post office box addresses, a list that
includes eligible but unregistered citizens, noncitizens, or other ineligible voters. In all
states but one, citizens must be registered to vote in order to request, receive, or vote a
ballot. The integrity of the vote is a responsibility that state and local election officials take
seriously, yet the USPS mailing does not mention the voter registration requirement at all.

We appreciate the effort to encourage voters to plan ahead, but rules and requirements for
voting by mail vary by state. States whose residents have already received the postcard
have been inundated by calls from confused voters because the recommendations do not
align with their state law. These calls distract from the critical work that state and local
election officials are doing right now, including preparing mail ballots for both domestic and
overseas voters, which as you are aware, are required by federal law to be mailed no later
than September 19, 2020.

Like the post office, we strongly encourage voters to follow the instructions on any written
materials they receive from their election officials. We also agree that if a voter chooses to
vote by mail, they should return their ballot well before Election Day and leverage other
return options within seven days of the election. Voters can recognize mail from election
offices because it has the official election mail logo.

NASED members across the country report productive working relationships with their
regional and in-state USPS staff, from local postmasters to election mail coordinators.
Those states with historically low percentages of votes cast by mail have worked hard to
develop and strengthen those ties. Relationships, however, go both ways, and USPS’s lack
of engagement with election officials on this mailing is disconcerting and disappointing
going into November’s historic election.




1200 G Street NW, Suite 800                                                       www.nased.org
Washington, DC 20005                                                               240-801-6029
      Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 54 of 56




NASED is happy to collaborate with you and your staff on any future efforts around the
upcoming election. Please feel free to contact Amy Cohen, NASED Executive Director, at
240-801-6029 or acohen@nased.org.

Sincerely,




Lori Augino
President, National Association of State Election Directors (NASED)
Director of Elections, Office of the Washington Secretary of State




1200 G Street NW, Suite 800                                               www.nased.org
Washington, DC 20005                                                       240-801-6029
Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 55 of 56




      EXHIBIT
        C
Case 2:20-cv-04096-GAM Document 47-1 Filed 09/15/20 Page 56 of 56
